Two questions are made in this case.
First, it is claimed that by the agreement the parties were entitled to have disinterested persons for appraisers, and that the third person chosen by the two first named was interested in the decision, he being a trustee of property similarly situated, and which was to be appraised with a view to fixing a new rate of rent. But it is not shown to our satisfaction that the property held by this trustee was in the same neighborhood, so as to be affected by the same considerations; and other assertions made by the complainants with a view to show collusion and unfairness *Page 578 
are contradicted by the other party. And it also appears that the dissenting appraiser was willing to fix the rent at $1,200, a considerable increase on the former rate.
Second, it was claimed that the submission had been revoked. We do not think it necessary on this point to go into the evidence, which is very conflicting, as we do not think the parties had any right to revoke it. In cases of agreements for arbitration the courts formerly leaned strongly against enforcing them, as tending to oust the courts of their lawful jurisdiction, but latterly the tendency of decisions has been more in favor of supporting them, and, fraud and mistake excepted, there is no sound reason why they should not bind the parties. But the present case is much stronger. There were no controversies of law or fact between the parties when this lease was made, but it is a solemn agreement under seal providing how, after a certain number of years, an appraisal of buildings shall be made, and giving the lessors the right to take them at such appraisal; also providing for fixing a rent for the next five years which the lessors are bound by. The parties have further provided for any failure by one party to nominate an appraiser by giving the right to the other party, in such case, to nominate two. We do not consider it an ordinary arbitration, or that either party has any right to revoke it.
Bill dismissed.